Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Allowable Subject Matter
Claims 3-4, 11, 13, 16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten to overcome the applicable rejection(s) and/or objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 2013/0024871) (hereinafter Gao as previously cited).

As per claim 1, Gao teaches a computer program product for determining a number of threads to execute in cores of a processor complex, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: 
	determining a first processing measurement based on a first number of threads executing on the cores of the processor complex ([0031] monitor information including hardware and compiler metrics), wherein each core includes circuitry to independently execute a plurality of threads ([0024] simultaneous execution of plural threads on each core);
	determining a second number of threads to execute on the cores based on the first processing measurement ([0032] determine an optimal number of threads based on the monitored information whereby the second number could be equal to the first number);
	determining a second processing measurement based on the first threads executing on the cores of the processor complex (abstract monitor information including hardware and compiler metrics whereby the second processing measurement could be equal to the first processing measurement);
	determining an adjustment to the determined second number of threads to execute based on the second processing measurement resulting in an adjusted number of threads ([0022]-[0024] and [0066] dynamically adjust number of threads based on monitored information); and 
	utilizing the adjusted number of threads on the cores to execute instructions ([0054]-[0056] execute the dynamically changing number of threads).

As per claim 14, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim 12 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ash et al. (US 2016/0335132) (hereinafter Ash as previously cited).

As per claim 12, Ash teaches a computer program product for determining a number of threads to execute in cores of a processor complex, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
	determining a lock spin time a first number of threads executing in the cores wait to obtain locks on computational resources ([0018] determine a lock spin time);
	determining a second number of threads to execute on the cores based on the determined lock spin time and a percentage of a maximum number of threads to execute on the cores for the determined lock spin time ([0019]-[0021] adjust number of threads either up or down based on a comparison of the lock spin time percentage to a threshold whereby if the claimed percentage of a maximum number of threads is zero then it has no effect on determining the second number of threads); and
execute adjusted number of threads).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to claims 1, 14, and 20 above in view of Ohtani (US 2009/0254917).

As per claim 2, Gao further teaches wherein the second processing measurement comprises a number of threads to execute on the cores based on the determined metrics ([0022]-[0024] and [0066] dynamically adjust number of threads based on monitored information).

Gao does not explicitly teach wherein the determining the first processing measurement and metrics comprises determining a number of Input/Output (I/O) operations from the first number of threads executing on the cores of the processor complex.

However, Ohtani teaches wherein the determining the first processing measurement and metrics comprises determining a number of Input/Output (I/O) operations from the first number of threads executing on the cores of the processor complex ([0105]).

Ohtani and Gao are both concerned with executing threads on computing cores. Gao teaches determining an optimal number of threads to execute while dynamically changing the number of threads based on monitored information while Ohtani teaches using system analysis to determine the number of I/O operations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Ohtani because it would provide efficient parallel I/O operations by allowing multiple compute nodes to use multiple I/O nodes resulting from the configuration that an I/O node optimal for parallel I/O operations is allocated to a job which requires parallel I/O operations thus avoiding overhead caused by the I/O data hand-over, and eliminating the need for copying I/O data among memories for I/O threads..

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 5-6, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to claims 1, 14, and 20 above, and further in view of Yamashita et al. (US 2012/0304183) (as previously cited) in view of Accapadi et al. (US 2018/0004571) (hereinafter Accapadi as previously cited).

As per claim 5, Gao does not explicitly teach wherein the determining the second processing measurement comprises determining a lock spin time the first number of threads executing in the cores wait to obtain locks on resources, wherein the determining the adjustment to the determined second number of threads based on the determined lock spin time comprises: 
	maintaining an association of ranges of lock spin times and adjustments to a number of threads; and 
	determining an adjustment to the determined second number of threads associated with a range of lock spin times including the determined lock spin time.

However, Yamashita teaches maintaining an association of ranges of lock spin times ([0105] split the contention interval into multiple periods).

Yamashita and Gao are both concerned with executing threads on computing cores. Gao teaches determining an optimal number of threads to execute while dynamically changing the number of threads based on monitored information while Yamashita teaches maintaining an interval of when contention occurs in a multi-core processing system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Gao and Yamashita do not explicitly teach:
	wherein the determining the second processing measurement comprises determining a lock spin time the first number of threads executing in the cores wait to obtain locks on resources;
	maintaining adjustments to a number of threads; and 
	determining an adjustment to the determined second number of threads associated with a range of lock spin times including the determined lock spin time.

However, Accapadi teaches:
	wherein the determining the second processing measurement comprises determining a lock spin time the first number of threads executing in the cores wait to obtain locks on resources (fig. 5);
	maintaining adjustments to a number of threads (abstract); and 
	determining an adjustment to the determined second number of threads associated with a range of lock spin times including the determined lock spin time ([0045] adjust number of active hardware threads on a core to reduce lock contention during a per unit time)

Accapadi and Gao are both concerned with executing threads on computing cores. Gao teaches determining an optimal number of threads to execute while dynamically changing the number of threads based on monitored information while Accapadi teaches a thread reduction 

As per claim 6, Accapadi teaches wherein the adjustment to the determined second number of threads comprise reducing the determined second number of threads by a percentage, wherein the percentage increases for higher ranges of lock contention times ([0046] reduce the number of threads executing which would be equivalent to a percentage of the original number of executing threads and as more threads are executing reduce the number of active threads to reduce contention based on various system metrics).

As per claim 17, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 23, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 7-8, 18-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to claims 1, 14, and 20 above, in view of Elnozahy et al. (US 2011/0296212) (hereinafter Elnozahy as previously cited).

As per claim 7, Gao does not explicitly teach wherein the utilizing the adjusted number of threads on the cores to execute instructions comprises: determining a number of threads to execute on each core based on the adjusted number of threads on the cores, wherein the determined number of threads to execute on each core comprises less than a number of threads available to independently execute on each core; and scheduling tasks to only execute on the determined number of threads on each core, leaving at least one thread idle on a plurality of the cores.

However, Elnozahy teaches wherein the utilizing the adjusted number of threads on the cores to execute instructions comprises: determining a number of threads to execute on each core based on the adjusted number of threads on the cores, wherein the determined number of threads to execute on each core comprises less than a number of threads available to independently execute on each core; and scheduling tasks to only execute on the determined number of threads on each core, leaving at least one thread idle on a plurality of the cores ([0003] and [0019] use only a specific number of threads within a core to execute tasks leaving remaining threads idle).

Elnozahy and Gao are both concerned with executing threads on computing cores. Gao teaches determining an optimal number of threads to execute while dynamically changing the number of threads based on monitored information while Elnozahy teaches determining how many threads to utilize on a core to execute a task. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Elnozahy because it would allow for system flexibility in both balancing improved system 

As per claim 8, Elnozahy teaches wherein the operations further comprise: for each core, indicating threads equal to the determined number of threads to execute as available to receive tasks and indicating any threads in the core not indicated as available as idle and unavailable to execute tasks (fig. 6, block 606 determine an available core on which to execute a task based on whether or not the core is deemed idle), wherein the scheduling tasks only schedules tasks to execute on threads indicated as available to receive tasks (fig. 6, block 608).

As per claim 18, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 24, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 25, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in in view of Ash, and further in view of Kawahara et al. (US 2019/0179636) (hereinafter Kawahara as previously cited).

As per claim 9, Gao does not explicitly teach wherein the first processing measurement comprises a lock spin time the first number of threads executing in the cores wait to obtain locks on resources, and wherein the second processing measurement comprises at least one of a number of I/O operations from the threads executing on the cores and cross memory bus traffic among the cores and shared memory used by the cores.

However, Ash teaches wherein the first processing measurement comprises a lock spin time the first number of threads executing in the cores wait to obtain locks on resources ([0019]-[0021] determine and compare lock spin time percentage to a threshold and adjust the number of threads being executed based on the comparison).

Ash and Gao are both concerned with executing threads on computing cores. Gao teaches determining an optimal number of threads to execute while dynamically changing the number of threads based on monitored information while Ash teaches adjusting the number of executing threads based on a lock spin time percentage. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Ash because a parameter of performance of the computing system is measured, and the configurations of one or more processor nodes are dynamically adjusted as a function of the measured parameter of performance. In this manner, the number of processor threads being 

Gao and Ash do not explicitly teach wherein the second processing measurement comprises at least one of a number of I/O operations from the threads executing on the cores and cross memory bus traffic among the cores and shared memory used by the cores.

However, Kawahara teaches wherein the second processing measurement comprises at least one of a number of I/O operations from the threads executing on the cores and cross memory bus traffic among the cores and shared memory used by the cores ([0004] bus traffic among cores to a shared memory increases as the number of cores increases).

Kawahara and Gao are both concerned with executing threads on computing cores. Gao teaches determining an optimal number of threads to execute while dynamically changing the number of threads based on monitored information while Kawahara teaches managing core contention access to shared memory. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Ash in view of Kawahara because it would provide for a way to suppress resource contention within the system.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Dancheva et al. (“An OpenMP runtime profiler/configuration tool for dynamic optimization of the number of threads”) discuss dynamically configuring a number of threads based on a current runtime state of a call.

Schwarzrock et al. (“Potential Gains in EDP by Dynamically Adapting the Number of Threads for OpenMP Applications in Embedded Systems”) discuss determining an optimum number of threads in an energy delay product.

Pusukuri et al. ("Thread Reinforcer: Dynamically Determining Number of Threads via OS Level Monitoring") discuss dynamically determining an appropriate number of threads without recompiling an application that are likely to yield the best speedups.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

On pg. 12 of the Remarks, Applicant argues that Gao does not teach the sequence of the recited limitations. The examiner respectfully disagrees. Applicant has failed to consider the situation where the first and second number of threads are equivalent and/or the first and second processing measurements are equivalent. There is nothing in the claims that precludes the aforementioned situations. In that case, determining an adjustment to the second number of 

In the Remarks on pg. 14 and 17, Applicant argues that Ash does not teach determining a second number of threads to execute one cores based on a percentage of a maximum number of threads to execute on the cores. The examiner respectfully disagrees. Applicant has failed to consider the case where the percentage is zero thereby negating any effect of the recited limitation on the claim. There is nothing in the claim precluding the aforementioned scenario. As a result, Applicant’s arguments are hereby rebutted and the rejections are maintained.

On pg. 16 of the Remarks, Applicant alleges that Tian does not teach determining a number of I/O operations from a first number of threads executing on cores of a processor complex and determining a second number of threads based on determined I/O operations to utilize those determined second number of threads on the cores to execute instructions. Applicant’s argument is hereby moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 6, 2022